DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2020 has been entered.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicant’s arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (USPN 8,745,141), hereinafter referenced as Rosenberg in view of Akutagawa et al. (PGPUB 2015/0248651), hereinafter referenced as Akutagawa and Hyttinen (PGPUB 2005/0177404) and in further view of Houseworth (PGPUB 2017/0249059).

Regarding claims 1 and 11, Rosenberg discloses a non-transitory machine readable medium and method, hereinafter referenced as a method for storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising: 
extracting an event from a natural language description (natural language processing) found in one or more electronic messages (e-mail; column 6, lines 43-67), the extracted event including a location or a time (location and time; column 3, lines 1-35, column 4, line 38 – column 5, line 5 and column 7, line 45 – column 8, line 19); 
adding a title of the extracted event, the location of the extracted event, and the time of the extracted event to a calendar application (share to calendar application; column 3, lines 1-35, column 4, line 38 – column 5, line 5 and column 7, line 45 – column 8, line 19);
adding the extracted event to a database containing one or more extracted events, the database stored in a storage device coupled to the data processing system (event data stored; column 3, lines 1-35, column 4, line 38 – column 5, line 5 and column 7, line 45 – column 8, line 19); 

performing a search, in response to the request to display the map application and when no characters have been entered into a search input field in the map application, of the database for search results that include events with respective locations or times (searching by clicking on link; column 4, line 53 – column 5, line 5); 
displaying within the map application on the display device, a suggested option to show the location of the extracted event, wherein the suggested option includes the title of the extracted event and the time of the extracted event (display map data; column 4, line 53 – column 5, line 5), but does not specifically teach determining that the extracted event should be included in the search results when the location of the extracted event is within a threshold distance of a current location of the data processing system and the time of the extracted event is within a predetermined period of time of a current time and filtering out other extracted events from the search list by determining that (a) the other extracted events contain no Ser. No. 15/897,053Page 2 of 16Dkt. No. 04860.P34960US4respective location, or (b) the respective times of the other extracted events are not within the predetermined period of time of the current time, or (c) the respective locations of the other extracted events are not within the threshold distance of the current location.
Akaytaga teaches a method comprising: 
determining that the extracted event should be included in the search results when the location of the extracted event is within a threshold distance of a current location of the data processing system and the time of the extracted event is within a 
filtering out other extracted events from the search list by determining that (a) the other extracted events contain no Ser. No. 15/897,053Page 2 of 16Dkt. No. 04860.P34960US4respective location, or (b) the respective times of the other extracted events are not within the predetermined period of time of the current time, or (c) the respective locations of the other extracted events are not within the threshold distance of the current location (providing a recommendation based on location and time; paragraphs 0034-0036, 0107, 0112-0117), to provide ways to extract pertinent information.
In addition, Hyttinen discloses a method comprising filtering out other extracted events from the search list by determining that (a) the other extracted events contain no Ser. No. 15/897,053Page 2 of 16Dkt. No. 04860.P34960US4respective location, or (b) the respective times of the other extracted events are not within the predetermined period of time of the current time, or (c) the respective locations of the other extracted events are not within the threshold distance of the current location (silencing events that are not within a predetermined time period; paragraphs 0019-0029) and wherein the searching is performed while no characters have been entered into a search input field (automatically searching for events; paragraphs 0019-0020 and 0025), to provide a variety of ways to extract pertinent data.
Rosenberg in view of Akaytage and Hyttinen discloses the combination of extracting event data, but does not specifically teach displaying within the map application on the display device, the autocomplete suggestion for navigation and displaying the map.

As shown above, all the steps claimed in claims 1 and 11 were known in the prior art, as evidenced in the above references, and one skilled in the speech recognition art could have combined the claimed steps by merely adding them together, with no change in their respective functions, and the combination would have yielded predictable results or the sum of the respective functions, to one of ordinary skill in the art at the time of the invention. Accordingly, the combination of the prior art cited would have been obvious to one of ordinary skill in the art at the time of invention, to provide a simple and efficient way to event plan.
Regarding claims 5 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Akutagawa discloses a method wherein the event is one of: 
(a) a flight reservation; (book a flight; p. 0165) or (b) a restaurant reservation (reservation; p. 0034, 0096); or (c) a hotel reservation (hotel; p. 0092, 0118); or (d) a car rental reservation; (rental agreement; p. 0165) or (e) a ticketed event (concert/movie; p. 0017, 0034, 0136); or (f) a social invitation (invitation; p. 0107). 


Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Akutagawa and Hyttinen and Houseworth and in further view of Terry et al. (PGPUB 2017/0199883), hereinafter referenced as Terry.et al. (PGPUB 2017/0199883), hereinafter referenced as Terry.
claims 6 and 16, Rosenberg, Akutagawa, Hyttinen and Houseworth disclose a method wherein the database has a restricted access requiring an access privilege that a destination daemon has while other applications on the data processing system do not have the access privilege. 
Terry disclose a method wherein the database has a restricted access requiring an access privilege that a destination daemon has while other applications on the data processing system do not have the access privilege (paragraphs 0025), in order to protect secure data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to grant access to appropriate data.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Akutagawa, Hyttinen, Houseworth and in further view of Dam (PGPUB 2013/0268196).

Regarding claims 7 and 17, Rosenberg, Akutagawa, Hyttinen, Houseworth and Dam disclose a method as described above, but does not specifically teach wherein the map application includes a widget accessible from an application launching user interface and wherein the location of the extracted event is validated using validation rules including an address of the location, and once validated is geocoded to convert the address to a set of geographic coordinates. 
Dam discloses a method wherein the map application includes a widget accessible from an application launching user interface and wherein the location of the 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide a variety of ways to obtain location data.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Akutagawa, Hyttinen, Houseworth, Dam, Lounibos and in further view of Lounibos et al. (USPN 10,579,507), hereinafter referenced as Lounibos.

Regarding claims 8 and 18, Rosenberg, Akutagawa, Hyttinen, Houseworth, Dam, Lounibos disclose a method as described above, but does not specifically teach wherein the database includes extracted events from one or more synchronizations with a private cloud storage account of a user, used by the data processing system, to obtain extracted events from other devices of the user that use the private cloud storage account. 
Lounibos discloses a method wherein the database includes extracted events from one or more synchronizations with a private cloud storage account of a user, used by the data processing system, to obtain extracted events from other devices of the user that use the private cloud storage account (column 16, lines 46-63), to authorize access based on a network computing environment.
.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Akutagawa, Hyttinen, Houseworth, Dam, Lounibos and in further view of Graff et al. (PGPUB 2014/0358632), hereinafter referenced as Graff et al. (PGPUB 2014/0358632), hereinafter referenced as Graff.

Regarding claims 9 and 19, Rosenberg, Akutagawa, Hyttinen, Houseworth, Dam, Lounibos disclose a method as described above, but does not specifically teach displaying a command, within the map application's user interface, to add the extracted event to a calendar, adding the extracted event to a calendar application in response to a selection of the command and removing duplicate extracted events from at least one of the databases or the calendar application. 
Graff discloses a method comprising:
displaying a command, within the map application's user interface, to add the extracted event to a calendar (add event to calendar; paragraph 0138, 0144-0146); 
adding the extracted event to a calendar application in response to a selection of the command (paragraph 0138, 0144-0146); 
removing duplicate extracted events from at least one of the databases or the calendar application (remove duplicate entries; paragraph 0176), to manage the schedule. 
.

Claims 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Akutagawa, Hyttinen and Houseworth and in further view of McGavran et al. (PGPUB 2014/0278051), hereinafter referenced as McGavran.

Regarding claim 21, Rosenberg, Akutagawa, Hyttinen and Houseworth teach the claims as described above, but does not specifically teach wherein the method further comprises: 
displaying the search input field within a user interface of the map application on the display device.  
McGavran disclose a method comprising displaying the search input field within a user interface of the map application on the display device (figure 10 with paragraphs 0163, 0267), to provide suggestions for possible destinations.  
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to allow results to be returned with a variety of different parameters.
Regarding claims 23-24, it is interpreted and rejected for similar reasons as set forth above.  In addition, McGavran displaying a command, within the user interface of the map application, to add the extracted event to a calendar (scheduled events; paragraphs 0110-0118);
.  

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Akutagawa, Hyttinen, Houseworth and in further view of Menon and Bhogal.

Regarding claim 22, it is interpreted and rejected for reasons as set forth in the combination of claims 6 and 8.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg, Akutagawa, Hyttinen and Houseworth and in further view of Moncayo Torres (PGPUB 2017/0314942).

Regarding claims 10 and 20, Rosenberg, Akutagawa, Hyttinen and Houseworth disclose a method as described above, but does not specifically teach wherein the method further comprises: 
determining a transportation mode; 
obtaining, from one or more server systems, information about traffic or transportation delays; 
determining an estimated time of arrival based on the determined transportation mode and the information about traffic or transportation delays; and 
wherein the estimated time of arrival is displayed with the suggested option. 

determining a transportation mode (transit planner; paragraph 0010-0011); 
obtaining, from one or more server systems, information about traffic or transportation delays (determine traffic delays; paragraphs 0019, 0032-0033); 
determining an estimated time of arrival based on the determined transportation mode and the information about traffic or transportation delays (arrival time; paragraph 0044); and 
wherein the estimated time of arrival is displayed with the suggested option (figure 2 with paragraphs 0038-0041), to aid user during travel. 
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to proactively present a transit travel plan in order to travel in the most efficient manner.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657